Exhibit 10.3

 



ZIOPHARM Oncology, Inc.
2012 Equity Incentive Plan

Form of Option Agreement
(Incentive Stock Option or Nonstatutory Stock Option)

 

Pursuant to your Stock Option Grant Notice (“Grant Notice”) and this Option
Agreement, Ziopharm Oncology, Inc. (the “Company”) has granted you an option
under its 2012 Equity Incentive Plan (the “Plan”) to purchase the number of
shares of the Company’s Common Stock indicated in your Grant Notice at the
exercise price indicated in your Grant Notice. The option is granted to you
effective as of the date of grant set forth in the Grant Notice (the “Date of
Grant”). If there is any conflict between the terms in this Option Agreement and
the Plan, the terms of the Plan will control. Capitalized terms not explicitly
defined in this Option Agreement or in the Grant Notice but defined in the Plan
will have the same definitions as in the Plan.

 

The details of your option, in addition to those set forth in the Grant Notice
and the Plan, are as follows:

 

1. Vesting. Your option will vest as provided in your Grant Notice. Vesting will
cease upon the termination of your Continuous Service.

 

2. Number of Shares and Exercise Price. The number of shares of Common Stock
subject to your option and your exercise price per share in your Grant Notice
will be adjusted for Capitalization Adjustments.

 

3. Exercise Restriction for Non-Exempt Employees. If you are an Employee
eligible for overtime compensation under the Fair Labor Standards Act of 1938,
as amended (that is, a “Non-Exempt Employee”), and except as otherwise provided
in the Plan, you may not exercise your option until you have completed at least
six (6) months of Continuous Service measured from the Date of Grant, even if
you have already been an employee for more than six (6) months. Consistent with
the provisions of the Worker Economic Opportunity Act, you may exercise your
option as to any vested portion prior to such six (6) month anniversary in the
case of (i) your death or disability; (ii) a Corporate Transaction in which your
option is not assumed, continued or substituted; (iii) a Change in Control; or
(iv) your termination of Continuous Service on your “retirement” (as defined in
the Company’s benefit plans).

 

4. Exercise prior to Vesting (“Early Exercise”). This option may not be
exercised prior to vesting.

 

5. Method of Payment. You must pay the full amount of the exercise price for the
shares you wish to exercise. You may pay the exercise price in cash or by check,
bank draft or money order payable to the Company or in any other manner
permitted by your Grant Notice, which may include one or more of the following:

 

1.

 



(a) Provided that at the time of exercise the Common Stock is publicly traded,
pursuant to a program developed under Regulation T as promulgated by the Federal
Reserve Board that, prior to the issuance of Common Stock, results in either the
receipt of cash (or check) by the Company or the receipt of irrevocable
instructions to pay the aggregate exercise price to the Company from the sales
proceeds. This manner of payment is also known as a “broker-assisted exercise,”
“same day sale,” or “sell to cover.”

 

(b) Provided that at the time of exercise the Common Stock is publicly traded,
by delivery to the Company (either by actual delivery or attestation) of
already-owned shares of Common Stock that are owned free and clear of any liens,
claims, encumbrances or security interests, and that are valued at Fair Market
Value on the date of exercise. “Delivery” for these purposes, in the sole
discretion of the Company at the time you exercise your option, will include
delivery to the Company of your attestation of ownership of such shares of
Common Stock in a form approved by the Company. You may not exercise your option
by delivery to the Company of Common Stock if doing so would violate the
provisions of any law, regulation or agreement restricting the redemption of the
Company’s stock.

 

(c) If this option is a Nonstatutory Stock Option, subject to the consent of the
Company at the time of exercise, by a “net exercise” arrangement pursuant to
which the Company will reduce the number of shares of Common Stock issued upon
exercise of your option by the largest whole number of shares with a Fair Market
Value that does not exceed the aggregate exercise price. You must pay any
remaining balance of the aggregate exercise price not satisfied by the “net
exercise” in cash or other permitted form of payment. Shares of Common Stock
will no longer be outstanding under your option and will not be exercisable
thereafter if those shares (i) are used to pay the exercise price pursuant to
the “net exercise,” (ii) are delivered to you as a result of such exercise, and
(iii) are withheld to satisfy your tax withholding obligations.

 

6. Whole Shares. You may exercise your option only for whole shares of Common
Stock.

 

7. Securities Law Compliance. In no event may you exercise your option unless
the shares of Common Stock issuable upon exercise are then registered under the
Securities Act or, if not registered, the Company has determined that your
exercise and the issuance of the shares would be exempt from the registration
requirements of the Securities Act. The exercise of your option also must comply
with all other applicable laws and regulations governing your option, and you
may not exercise your option if the Company determines that such exercise would
not be in material compliance with such laws and regulations (including any
restrictions on exercise required for compliance with Treasury Regulations
Section 1.401(k)-1(d)(3), if applicable).

 

8. Term. You may not exercise your option before the Date of Grant or after the
expiration of the option’s term. The term of your option expires, subject to the
provisions of Section 5(h) of the Plan, upon the earliest of the following:

 

(a) immediately upon the termination of your Continuous Service for Cause;

 

2.

 



(b) three (3) months after the termination of your Continuous Service for any
reason other than Cause, your Disability or your death (except as otherwise
provided in Section 8(d)); provided, however, that if during any part of such
three (3) month period your option is not exercisable solely because of the
condition set forth in the section above relating to “Securities Law
Compliance,” your option will not expire until the earlier of the Expiration
Date or until it has been exercisable for an aggregate period of three (3)
months after the termination of your Continuous Service; provided further, that
if (i) you are a Non-Exempt Employee, (ii) your Continuous Service terminates
within six (6) months after the Date of Grant, and (iii) you have vested in a
portion of your option at the time of your termination of Continuous Service,
your option will not expire until the earlier of (x) the later of (A) the date
that is seven (7) months after the Date of Grant, and (B) the date that is three
(3) months after the termination of your Continuous Service, and (y) the
Expiration Date;

 

(c) twelve (12) months after the termination of your Continuous Service due to
your Disability (except as otherwise provided in Section 8(d));

 

(d) eighteen (18) months after your death if you die either during your
Continuous Service or within three (3) months after your Continuous Service
terminates for any reason other than Cause;

 

(e) the Expiration Date indicated in your Grant Notice; or

 

(f) the day before the tenth (10th) anniversary of the Date of Grant.

 

If your option is an Incentive Stock Option, note that to obtain the federal
income tax advantages associated with an Incentive Stock Option, the Code
requires that at all times beginning on the Date of Grant and ending on the day
three (3) months before the date of your option’s exercise, you must be an
employee of the Company or an Affiliate, except in the event of your death or
Disability. The Company has provided for extended exercisability of your option
under certain circumstances for your benefit but cannot guarantee that your
option will be treated as an Incentive Stock Option if you continue to provide
services to the Company or an Affiliate as a Consultant or Director after your
employment terminates or if you otherwise exercise your option more than three
(3) months after the date your employment with the Company or an Affiliate
terminates.

 

9. Exercise.

 

(a) You may exercise the vested portion of your option during its term by (i)
delivering a Notice of Exercise (in a form designated by the Company) and
delivering any other documents and completing any procedures required by the
Company for exercise, and (ii) paying the exercise price and any applicable
withholding taxes to the Company’s Secretary, stock plan administrator, or such
other person as the Company may designate.

 

(b) By exercising your option you agree that, as a condition to any exercise of
your option, the Company may require you to enter into an arrangement providing
for the payment by you to the Company of any tax withholding obligation of the
Company arising by reason of (i) the exercise of your option, (ii) the lapse of
any substantial risk of forfeiture to which the shares of Common Stock are
subject at the time of exercise, or (iii) the disposition of shares of Common
Stock acquired upon such exercise.

 

3.

 



(c) If your option is an Incentive Stock Option, by exercising your option you
agree that you will notify the Company in writing within fifteen (15) days after
the date of any disposition of any of the shares of the Common Stock issued upon
exercise of your option that occurs within two (2) years after the Date of Grant
or within one (1) year after such shares of Common Stock are transferred upon
exercise of your option.

 

10. Transferability. Except as otherwise provided in this Section 10, your
option is not transferable, except by will or by the laws of descent and
distribution, and is exercisable during your life only by you.

 

(a) Certain Trusts. Upon receiving written permission from the Board or its duly
authorized designee, you may transfer your option to a trust if you are
considered to be the sole beneficial owner (determined under Section 671 of the
Code and applicable state law) while the option is held in the trust. You and
the trustee must enter into transfer and other agreements required by the
Company.

 

(b) Domestic Relations Orders. Upon receiving written permission from the Board
or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your option pursuant to the terms of a domestic relations order,
official marital settlement agreement or other divorce or separation instrument
as permitted by Treasury Regulations Section 1.421-1(b)(2) that contains the
information required by the Company to effectuate the transfer. You are
encouraged to discuss the proposed terms of any division of this option with the
Company prior to finalizing the domestic relations order or marital settlement
agreement to help ensure the required information is contained within the
domestic relations order or marital settlement agreement. If this option is an
Incentive Stock Option, this option may be deemed to be a Nonstatutory Stock
Option as a result of such transfer.

 

(c) Beneficiary Designation. Upon receiving written permission from the Board or
its duly authorized designee, you may, by delivering written notice to the
Company, in a form approved by the Company and any broker designated by the
Company to handle option exercises, designate a third party who, on your death,
will thereafter be entitled to exercise this option and receive the Common Stock
or other consideration resulting from such exercise. In the absence of such a
designation, your executor or administrator of your estate will be entitled to
exercise this option and receive, on behalf of your estate, the Common Stock or
other consideration resulting from such exercise.

 

11. Option not a Service Contract. Your option is not an employment or service
contract, and nothing in your option will be deemed to create in any way
whatsoever any obligation on your part to continue in the employ of the Company
or an Affiliate, or of the Company or an Affiliate to continue your employment.
In addition, nothing in your option will obligate the Company or an Affiliate,
their respective stockholders, boards of directors, officers or employees to
continue any relationship that you might have as a Director or Consultant for
the Company or an Affiliate.

 

4.

 



12. Withholding Obligations.

 

(a) At the time you exercise your option, in whole or in part, and at any time
thereafter as requested by the Company, you hereby authorize withholding from
payroll and any other amounts payable to you, and otherwise agree to make
adequate provision for (including by means of a “same day sale” pursuant to a
program developed under Regulation T as promulgated by the Federal Reserve Board
to the extent permitted by the Company), any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
an Affiliate, if any, which arise in connection with the exercise of your
option.

 

(b) If this option is a Nonstatutory Stock Option, then upon your request and
subject to approval by the Company, and compliance with any applicable legal
conditions or restrictions, the Company may withhold from fully vested shares of
Common Stock otherwise issuable to you upon the exercise of your option a number
of whole shares of Common Stock having a Fair Market Value, determined by the
Company as of the date of exercise, not in excess of the minimum amount of tax
required to be withheld by law (or such lower amount as may be necessary to
avoid classification of your option as a liability for financial accounting
purposes). If the date of determination of any tax withholding obligation is
deferred to a date later than the date of exercise of your option, share
withholding pursuant to the preceding sentence will not be permitted unless you
make a proper and timely election under Section 83(b) of the Code, covering the
aggregate number of shares of Common Stock acquired upon such exercise with
respect to which such determination is otherwise deferred, to accelerate the
determination of such tax withholding obligation to the date of exercise of your
option. Notwithstanding the filing of such election, shares of Common Stock will
be withheld solely from fully vested shares of Common Stock determined as of the
date of exercise of your option that are otherwise issuable to you upon such
exercise. Any adverse consequences to you arising in connection with such share
withholding procedure will be your sole responsibility.

 

(c) You may not exercise your option unless the tax withholding obligations of
the Company and/or any Affiliate are satisfied. Accordingly, you may not be able
to exercise your option when desired even though your option is vested, and the
Company will have no obligation to issue a certificate for such shares of Common
Stock or release such shares of Common Stock from any escrow provided for
herein, if applicable, unless such obligations are satisfied.

 

13. Tax Consequences. You hereby agree that the Company does not have a duty to
design or administer the Plan or its other compensation programs in a manner
that minimizes your tax liabilities. You will not make any claim against the
Company, or any of its Officers, Directors, Employees, or Affiliates related to
tax liabilities arising from your option or your other compensation. In
particular, you acknowledge that this option is exempt from Section 409A of the
Code only if the exercise price per share specified in the Grant Notice is at
least equal to the “fair market value” per share of the Common Stock on the Date
of Grant and there is no other impermissible deferral of compensation associated
with the option.

 

5.

 



14. Notices. Any notices provided for in your option or the Plan will be given
in writing (including electronically) and will be deemed effectively given upon
receipt or, in the case of notices delivered by mail by the Company to you, five
(5) days after deposit in the U.S. mail, postage prepaid, addressed to you at
the last address you provided to the Company. The Company may, in its sole
discretion, decide to deliver any documents related to participation in the Plan
and this option by electronic means or to request your consent to participate in
the Plan by electronic means. By accepting this option, you consent to receive
such documents by electronic delivery and to participate in the Plan through an
online or electronic system established and maintained by the Company or another
third party designated by the Company.

 

15. Governing Plan Document. Your option is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your option, and is
further subject to all interpretations, amendments, rules and regulations, which
may from time to time be promulgated and adopted pursuant to the Plan. If there
is any conflict between the provisions of your option and those of the Plan, the
provisions of the Plan will control.

 

6.

